DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
The amendment filed on 07/14/2022 has been entered.  Claim 9 has been amended, claims 21-29 remain canceled, and no new claims have been added.  Therefore, claims 1-20 remain pending in the application.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/04/2022 and 06/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the
information disclosure statements are being considered by the examiner.



	
Claim Rejections - 35 USC § 112
The 112(b) rejection of claim 9 is withdrawn as Applicant has amended the claim to remove “track system” to overcome the rejection cited in the previous Office Action mailed on 07/14/2022.
Additionally, the 112(a) rejection of claim 18 cited in the Office Action mailed on 07/14/2022 is withdrawn as Applicant has provided support for the limitation of “chevron-shaped alignment feature” in [000139] of the instant specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-10, 12-13, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,175,253 B2-Hata et al. (hereafter, Hata).
Regarding Claim 1: “An apparatus for bioprocessing, comprising: a housing;”:  Hata discloses the present invention relates to a cell culture device (bioprocessing) for accelerating culture of cells in a culture vessel (Col. 1, lines 11-13).  Further, Hata discloses the device (cell culture apparatus 200, Col. 22, lines 14, Fig. 22) comprises a housing (apparatus 200) which houses the components of the device, also illustrated in Fig. 22).
“the drawer including a plurality of sidewalls and a bottom defining a processing chamber, and a generally open top, the drawer being movable between a closed position in which the drawer is received within the housing, and an open position in which the drawer extends from the housing enabling access to the processing chamber through the open top;”:  Hata discloses  drawer (culture unit 212, Col. 22, line 19, Figs. 22-23), where Fig. 23 of Hata illustrates the drawer (culture unit 212) includes a plurality of sidewalls, a bottom which defines a processing chamber (low temperature chamber 230 and culture chamber 240, Col. 22, line 45).  Further, Hata disclose the culture unit includes openable and closeable doors (Col. 22, lines 56-57),and thus, received within the housing (culture apparatus 200, Figs. 22-34); a generally open top (the culture unit 212, where a culture bag is received in the opening of the culture unit, Col. 22, lines 11-12).  Further, Hata discloses a signal indicates that the door of the culture unit 212 is opened, thus, extending from the housing of apparatus 200, and enabling access to the processing chamber (low temperature chamber 230 and culture chamber 240, Col. 22, line 45, Fig. 23, where Hata discloses the openable and closable doors are not shown).
“and at least one bed plate positioned within the processing chamber and configured to receive a bioreactor vessel.”:  Hata disclose at least one bed plate (culture bag tray 241) is configured to receive culture bag 242 (bioreactor vessel, Col. 24, lines 8-9, Fig. 23) in the processing chamber (culture chamber 240) comprise one bed plate (culture bag tray 241) is configured to receive a culture bag 242, also illustrated in Fig. 23).

Regarding Claim 2: “further comprising: at least one heating element for heating the processing chamber;”:  Hata disclose the culture unit 212 includes a heater (not shown) disposed within (Col. 22, line 66), where the culture unit 212 is disposed within the culture apparatus 200.  Further, Hata disclose a processing chamber (low temperature chamber 230 and culture chamber 240, Col. 22, line 45, Fig. 23).
“wherein the at least one heating element is controllable to heat the plurality of sidewalls to maintain contents of the bioreactor vessel at a desired temperature.”:  Hata disclose the operation control PLC 223 controls the heater (heating on the basis of the temperature signals from the temperature sensors 236 and 243 (Col. 23, lines 4-6), thus controlling heat and maintaining the desired temperature and contents of the bioreactor vessel (culture bag 242) within the culture unit 212.

Regarding Claim 5: “wherein the at least one bed plate includes a sensor for detecting proper alignment of the bioreactor vessel on the bed plate.”:  Hata discloses installed below the portion of the culture tray 241 (bed plate) is a positioning sensor (Col. 26, lines 19-22).

Regarding Claim 7: “further comprising: an actuator mechanism integrated with the bed plate, the actuator mechanism being operable to selectively tilt the bioreactor vessel with respect to the at least one bed plate.”:  Hata disclose installed below the portion of the culture tray 241 (bed plate) where the area-changing parts 252b and 252c are arranged are an inclined motor (elevating mechanism 280), a cam mechanism 281 and a positioning sensor (not shown). The inclined motor 280 rotates the cam mechanism 281 and moves upward and downward the area-changing parts 252b and 252c of the platform 252 separately and independently from each other (Col. 26, lines 19-25), and therefore, moving the bioreactor vessel (culture bag 242) which is positioned on the actuator mechanism (elevating mechanism 280, Col. 26, lines 21-23, illustrated in Fig. 23).

Regarding Claim 8: “wherein: the actuator mechanism includes a pair of opposed cam arms that extend through the at least one bed plate to engage a bottom surface of the bioreactor vessel.”:  Hata disclose a cam mechanism 281 and a positioning sensor (not shown). The inclined motor 280 rotates the cam mechanism 281 and moves upward and downward the area-changing parts 252b and 252c of the platform 252 (Col. 26, lines 21-25), where Fig. 23 of Hata illustrates the actuator mechanism (elevating mechanism 280) includes a pair of opposing cam mechanisms 281 which extend through the at least one bed plate (culture tray 241, and shown via arrows) to engage a bottom surface of the bioreactor vessel (culture bag 242).

Regarding Claim 9: “further comprising: at least one guide rail mounted to the housing and operatively connected to the drawer; and a linear actuator operable to move the drawer along the track system between the open position and the closed position.”:  Hata disclose a guide rail (guide rod 250a, Col. 27, 27, line 17, Fig. 23) connected to drawer (culture unit 212, Fig. 23), and therefore, mounted to the housing, illustrated in Fig. 23; and a linear actuator (the operation control PLC 223, Col. 23, lines 43-53 and operation motor 292), where the linear actuator (operation control PLC 223 and operating motor 292) opens and closes the drawer (culture unit 212) via a door sensor and the operation control PLC (Col. 23, lines 43-53).

Regarding Claim 10: “wherein: the linear actuator is configured to move the drawer along the track system at a predetermined and generally constant speed to minimize disturbance to contents of the bioreactor vessel.”:  Hata discloses the linear actuator (the operation control PLC 223, Col. 23, lines 43-53 and operation motor 292) which controls opening and closing of the doors of the culture unit 212 is thus configured to move the drawer along the track system (guide road 50a) at predetermined and generally constant speed, therefore, minimizing the contents of the bioreactor vessel (culture bag 242).

Regarding Claim 12: “further comprising: a load cell positioned within the drawer, configured to support a waste bag and sense a weight of the waste bag.”:  Hata disclose a load cell (weight meter 251) which is positioned on the drawer (culture unit 212, Col. 23, line 55-57, Fig. 23); further, Hata discloses the load cell (weight meter 251) is adapted to measure the amount of waste water discharged from the culture bag 242 to the waste water bag 234 (Col. 23, lines 58-64).

Regarding Claim 13: “wherein: the at least one bed plate is two bed plates, wherein each bed plate is configured to receive a bioreactor vessel.”:  Hata disclose the apparatus 200 is provided with a plurality of (three, for example) the culture units 212 (Col. 22, lines 16-19, Fig. 22), where Hata further discloses at least one bed plate (culture bag tray 241) is configured to receive culture bag 242 (bioreactor vessel, Col. 24, lines 8-9, Fig. 23) wherein one bed plate (culture bag tray 241) is configured to receive a culture bag 242, also illustrated in Fig. 23).
Regarding Claim 19: “wherein: the at least one bed plate includes at least one load cell for sensing a weight of the bioreactor vessel.”:  Hata disclose a bed plate (culture bag tray 241) which includes a load cell (weight meter 251) is adapted to measure the weight of the culture bag 242 (Col. 23, lines 56-57).

Regarding Claim 20: “further comprising: a refrigeration means for cooling the media bag to a predetermined temperature.”:  Hata disclose a refrigeration means (low temperature chamber 230, Col. 22, lines 57-58).  Further, Hata disclose the culture unit 212 maintains the environment (temperature) in the culture chamber 240 and the environment (temperature) in the low temperature chamber 230 to an environment optimal for preserving the culture medium (Col. 22, lines 58-63).
Therefore, claims 1-2, 5, 7-10, 12-13, and 19-20 are met by the reference of Hata.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,175,253 B2-Hata et al. (hereafter, Hata) above, and further in view of WO2017032829 A1-Ramakrishna et al. (hereafter, Ramakrishna).
Regarding claim 3, Hata teaches the invention discussed above in claim 2.  Further, Hata teaches a heating element and at least one bed plate, where the heating element is controllable to maintain the contents of the bioreactor (culture bag 242) at a desired temperature, also discussed above.  However, Hata does not explicitly teach wherein a heating element of the at least one heating element is operatively connected to the at least one bed plate.
For claim 3, Ramakrishna teaches an invention relating to biomanufacturing apparatus, such as cell culturing (pg. 1, line 1) and Ramakrishna teaches an electrically heated plate 42, which is in direct contact with the bottom of a bioreactor in use (pg. 5, lines 8-9, Figs. 6a-6d), which reads on the instant claim limitation of wherein a heating element of the at least one heating element is operatively connected to the at least one bed plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hata to include wherein a heating element of the at least one heating element is operatively connected to the at least one bed plate as taught by Ramakrishna, because Ramakrishna teaches the electrically heated plate can include a bar code reader to read a card code from the bag and relay the identity of the bag to a controller (pg. 6, lines 13-15) and Ramakrishna teaches the identity of the bag will determine the appropriate cell culture regime, and additional information can be sought by the controller via a system controller, and control the temperature of the bag and optimize parameters inside the bag (pg. 6, lines 16-20).

Regarding claim 11, Hata teaches the invention discussed above in claim 1.  Further, Hata teaches a disposable media bag (culture bag 242), and a compartment (region of positioned culture bag 242, illustrated in Fig. 23) for supporting a disposable media bag and wherein the compartment (region of positioned culture bag 242, illustrated in Fig. 23), where the compartment is accessible without moving the drawer to the open position (illustrated in Fig. 23).  However, Hata does not explicitly teach wherein the drawer includes a compartment having at least one rail for supporting a disposable media bag.
For claim 11, Ramakrishna teaches an invention relating to biomanufacturing apparatus, such as cell culturing (pg. 1, line 1) and Ramakrishna teaches a tray support 45, which allows the tray 40 to be removable and creates a sliding motion (pg. 4, lines 27-28, Figs. 4-5), where the tray support 45 is in positioned in the main chamber, which reads on the instant claim limitation of wherein the drawer includes a compartment having at least one rail for supporting a disposable media bag.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hata to include wherein the drawer includes a compartment having at least one rail for supporting a disposable media bag as taught by Ramakrishna, because Ramakrishna teaches the door 25 can be opened, the stand 120 can be dropped down, and the tray 40 (without or without a bioreactor in place) can be slid away from the support 45 and manually moved onto the stand (pg. 4, lines 29-30 and pg. 5, lines 1-2).


Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,175,253 B2-Hata et al. (hereafter, Hata), as applied to claim 1 above, and further in view of US 2005/0051723 A1-Neagle et al. (hereafter, Neagle).
Regarding claim 4, Hata teaches the invention discussed above in claim 1.  Further, Hata teaches at least one bed plate discussed above.  However, Hata does not explicitly teach wherein the at least one bed plate includes a plurality of locating pins configured to interface with the bioreactor vessel to ensure alignment of the bioreactor vessel on the bed plate.
For claim 4, Neagle teaches an invention relating to examination systems, including methods and apparatus, for automated assay of biological samples (Para. [0009], lines 1-3) and Neagle teaches a bed plate (tray 114, Fig. 4) configured to hold a plurality of tissue culture containers (Para. [0086], lines 1-2), which include inserts 150 comprising retainers, such as pins 152 to engage the culture containers (Para. [0086], lines 4-6, Fig. 4), which reads on the instant claim limitation of a plurality of locating pins configured to interface with the bioreactor vessel to ensure alignment of the bioreactor vessel on the bed plate.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hata to include a plurality of locating pins configured to interface with the bioreactor vessel to ensure alignment of the bioreactor vessel on the bed plate as taught by Neagle, because Neagle teaches the retainers or pins engage the tissue culture containers and restrict their movement (Para. [0086], lines 6-7).

Regarding claim 6, Hata teaches the invention discussed above in claim 1.  Further, Hata does teaches a sensor discussed above.  However, Hata does not explicitly teach wherein the sensor is one of an infrared optical beam or a lever switch.
For claim 6, Neagle teaches an invention relating to examination systems, including methods and apparatus, for automated assay of biological samples (Para. [0009], lines 1-3) and Neagle teaches one or more detection mechanism configured to sense one or more aspects of a sample (Para. [0039], lines 3-4) where the sensed aspects may include light (e.g. infrared light, Para. [0039], lines 8-10), which reads on the instant claim limitation of wherein the sensor is one of an infrared optical beam or a lever switch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hata to include wherein the sensor is one of an infrared optical beam as taught by Neagle, because Neagle teaches the detection mechanism may be configured to scan samples enclosed in sample holders (such as containers) and/or may operate with sample holders that are open (Para. [0039], lines 11-14) and Neagle teaches the sensor mechanism may be any device or assembly configured to sense waves/particles and/or energy, such as radiant energy in the form of electromagnetic radiation, particularly an optical sensor mechanism configured to sense light. The optical sensor mechanism may sense light from the light source and/or the sample, among others. The optical sensor mechanism may include receiver optics and/or one or more sensors (Para. [0044], lines 1-8).

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,175,253 B2-Hata et al. (hereafter, Hata), as applied to claim 2 above, and further in view US5,117,870-Goodale et al. (hereafter Goodale).
Regarding claim 14, Hata teaches the invention discussed above in claim 1.  Further, Hata teaches a drawer also discussed above.  However, Hata does not explicitly teach an anvil, an array of pinch valves linear actuators opposite the anvil, and pinch valve tubes.
For claim 14, Lines teaches an invention relating to cell harvesting apparatus, to improve functioning of such apparatus, and to improvements in the components thereof (Para. [0001], lines 1-3) and Lines teaches a pinch valve assembly 50 (Para. [0032], lines 4-5), anvil 32, linear actuator 55, pinch tubes 130a and 130b (Para. [0032], lines 4-8), which reads on the instant claim limitation of anvil, an array of pinch valves linear actuators opposite the anvil, and pinch valve tubes, where Fig. 12 illustrate the anvil 32 opposite the pinch valve linear actuator 55 (where components 52a and 52b are a part of the actuator 55, shown in Fig. 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hata to include an anvil, an array of pinch valves linear actuators opposite the anvil, and pinch valve tubes as taught by Lines, because Lines teaches the pinch valve assembly closes and opens process and collection fluid pathways by pinching tubes against the anvil (Para. [0032], lines 4-6) and the anvil reacts to forces exerted by a pinch valves (Para. [0026], line 11).

Regarding claim 15, Hata teaches the invention discussed above in claim 14.  Further, Hata teaches at least one pump positioned within the housing behind the drawer (Col. 24, lines 25-27, Fig. 23).  However, Hata does not explicitly teach a pump shoe.
For claim 15, Lines teaches an invention relating to cell harvesting apparatus, to improve functioning of such apparatus, and to improvements in the components thereof (Para. [0001], lines 1-3) and Lines teaches a pump shoe 30 which reacts the forces of a peristaltic pump (Para. [0026], lines 9, Fig. 5), which reads on the instant claim limitation of a pump shoe.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hata and include a shoe pump as taught by Lines, because Lines teaches the pump shoe provides at least one roller always in contact with the shoe, which prevent reverse fluid flow and fluid flow if the pump Is not turning (Para. [0028], lines 22-24).


Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,175,253 B2-Hata et al. (hereafter, Hata), in view of US5,117,870-Goodale et al. (hereafter Goodale) above, and further in view of US 2005/0051723 A1-Neagle et al. (hereafter, Neagle).
Regarding claim 16, Hata teaches the invention discussed above in claim 15.  Further, modified Hata teaches a plurality of pinch valve tubes, at least one pump and pinch valve linear actuators also discussed above.  However, Hata does not explicitly teach a drawer engagement actuator positioned within the housing.
For claim 16, Neagle teaches an invention relating to examination systems, including methods and apparatus, for automated assay of biological samples (Para. [0009], lines 1-3) and Neagle teaches a drawer engagement actuator (telescoping guide mechanism 138, Para. [0085], lines 4-5) which is positioned within the housing, and which reads on the instant claim limitation of a drawer engagement actuator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hata and include a drawer engagement actuator positioned within the housing as taught by Neagle, because Neagle teaches the tray 114 slides in and out of the housing by riding along the telescoping guide mechanisms 138 which direct and facilitate sliding movement (Para. [0085], lines 1-6, Fig. 4).

Regarding claim 17, Hata teaches the invention discussed above in claim 16.  Further, Hata teaches a linear actuator discussed above an  Hata teaches a plurality of pinch valve tubes, and a  pump also discussed above.  However, Hata does not explicitly teach a drawer engagement actuator.
For claim 17, Neagle teaches an invention relating to examination systems, including methods and apparatus, for automated assay of biological samples (Para. [0009], lines 1-3) and Neagle teaches a drawer engagement actuator (telescoping guide mechanism 138, Para. [0085], lines 4-5), which reads on the instant claim limitation of a drawer engagement actuator.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hata and include a drawer engagement actuator as taught by Neagle, because Neagle teaches the tray 114 slides in and out of the housing by riding along the telescoping guide mechanisms 138 which direct and facilitate sliding movement (Para. [0085], lines 1-6, Fig. 4).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over US 9,175,253 B2-Hata et al. (hereafter, Hata), in further view of US 9,175,253 B2-Hata et al. (hereafter, Hata, referring to a different embodiment of Hata, in Figs 2 and 3).
Regarding claim 18, Hata teaches the invention discussed above in claim 1.  Further, Hata teaches a drawer also discussed above.  However, Hata does not teach the drawer includes at least one chevron-shaped alignment feature for facilitating alignment of a tray containing the bioreactor vessel with the drawer.
For claim 18, Hata teaches a drawer (cannister 16, Col. 4, line 45, Figs. 2-3) which includes at least one chevron-shaped alignment feature (culture cassette 17, Col. 4, line 46, Figs. 2-3), where Fig. 3 illustrates a chevron-shaped or angled portion of the drawer (cannister 16) which includes the chevron-shaped alignment feature (culture cassette 17), which reads on the instant claim limitation of at least one chevron-shaped alignment feature for facilitating alignment of a tray containing the bioreactor vessel with the drawer.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hata and include at least one chevron-shaped alignment feature as taught by Hata, because Hata teaches the chevron-shaped alignment feature (culture cassette 17) is stored in the canisters 16 (drawers) and includes a culture bag (Col. 4, lines 44-46) and Hata teaches cells stored within the culture cassette 17 are stored in the canister 16 (drawer) and are prevented from being contaminated by bacteria, as well cross-contamination by cells of other patients is also prevented (Col. 5, lines 27-31).

Response to Arguments
Applicant's arguments filed 07/14/2022 have been fully considered but they are not persuasive.  Regarding the top and middle of pg. 8 of Applicant’s arguments, where Applicant asserts the Hata reference does not disclose a processing chamber as part of a drawer with a plurality of sidewalls as taught by and claimed by the Applicant.  However, as discussed above in the rejection, Hata does disclose a cell culture device for bioprocessing (Col. 1, lines 11-13) and Hata teaches drawer (culture unit 212, Col. 22, line 19, Figs. 22-23), where Fig. 23 of Hata show a drawer (culture unit 212) includes a plurality of sidewalls (as indicated by the rectangular structure made of culture 212), a bottom which defines a processing chamber (low temperature chamber 230 and culture chamber 240, Col. 22, line 45).  Additionally,  Hata teaches the culture unit (drawer) includes an openable and closable door (where Hata disclose the doors are now shown on the culture chamber 240 (Col. 22, lines 56-57).
Additionally, Applicant’s assertion of “the putative ‘drawer’ of Hata is no more than a ‘culture cassette 17’ element 17 which is mounted to a ‘large tray’ 45 and is made up of ‘culture bag 18’ and ‘cell inoculation cassette 19’”.  However, Hata disclose the culture bag 242 is configured into a cassette structure, and indicates the latter is shown in Fig. 23, the culture unit 212 (drawer) is disclosed in Hata as a culture unit and no where in the reference of Hata is culture unit 212 described as a culture cassette.  Rather, as previously mentioned, Hata disclose culture unit 212 Hata teaches the culture unit (drawer) includes an openable and closable door, where one of ordinary skill in the art is able to discern that drawers are capable of being opened and closed, such as the culture unit 212 disclosed in Hata.  
Furthermore, Applicant’s assertion that the formation and use of sidewalls as taught by Applicant would directly interfere with the formation of connections between the cassette elements and the incubator support structures including pumps, flow lines, fans, cameras, etc. and Applicant cites Fig. 5 of the drawings of the instant application.  However, the apparatus of Hata also includes fans, flow paths, pumps, and camera as well, however, the latter limitation(s) are not recited in the rejected claims.  Also, as discussed above in this section, the disclosed culture units 212 of Hata are not disclosed as “cassettes” as asserted by Applicant, cassettes are disclosed in Hata, but the cassettes are not referred to as the culture units 212 of Hata.  Also, as discussed above in this section, the culture units 212 of Hata are openable and closable, which describe drawers as does the claimed invention.  The dependent claims of independent claim 1 are rejected either directly or indirectly as they depend on claim 1 and the latter also include the 103 rejection of dependent claims 3-4, 6, 11, 14-18.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270. The examiner can normally be reached Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799